                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division



OWEN SPENDLOVE, ^ al.,
Individually and as
Representatives of
the Class,

       Plaintiffs,

V.                                              Civil Action No. 3:18-cv-856


RAPIDCOURT, LLC,

       Defendant.


                                MEMORANDUM OPINION


       This   matter   is     before    the   Court   on   PLAINTIFF'S    MOTION   TO

COMPEL    AND   FOR    RULE    37(c)(1)       SANCTIONS    (EOF   No.   72).   Having

considered the supporting, opposing, and reply memoranda, and for

the reasons stated below, PLAINTIFF'S MOTION TO COMPEL AND FOR

RULE 37(c)(1) SANCTIONS (EOF No. 72) will be granted in part and

denied in part.


                                       BACKGROUND


     A. General Factual Background

       This matter arises out of a class action under the Fair Credit


Reporting     Act, 15    U.S.C. § 1681,          et seq.    (^^FCRA")    brought by

Plaintiffs Owen Spendlove and Jacob Cross ("Plaintiffs") against

RapidCourt, L.L.C. ("RapidCourt").                The gravamen of the case is

Plaintiffs'     assertion       that     RapidCourt    unlawfully       reported   to
Checkr, Inc. ("Checkr"), a third-party consumer reporting agency

not a party in this case, information that Checkr then reported to

the Plaintiffs' potential employers in violation of the FCRA. See

Pis.' Second Am. Class Action Compl. (ECF No. 113)                       1-12.

          Plaintiffs allege that RapidCourt willfully violated the FRCA

by (1) reporting adverse non-conviction information from Virginia

older than seven years in violation of § 1681(c)(1); (2) failing

to provide consumers with timely notice of the fact that it had

furnished      an   employment    report     containing      adverse     information

while not following strict procedures designed to ensure that it

does not report incomplete or outdated public records in violation

of    §    1681(k)(a);   and   (3)    failing   to     provide    full    copies    of

consumers' files upon request in violation of § 1681(g). Id. I 1.

     B. Background

          RapidCourt filed a Motion to Dismiss or, in the Alternative,

Transfer Venue. (ECF No. 25).              In response, the Plaintiffs moved

the Court to permit jurisdictional discovery. PLS.' MOT. TO PERMIT

JURISDICITIONAL       DISC.(ECF      No.   32). On     May   3,   2019, the      Court

granted       Plaintiffs'      motion,      ordering     that     "jurisdictional

discovery shall proceed forthwith." (ECF No. 44).                  Thereafter, the

Parties proposed a Scheduling Order within the parameters set by

the Court for the conduct of jurisdictional discovery. (ECF No.

4 6).      Subsequent scheduling orders were entered relating to both

the class certification and jurisdictional discovery deadlines,
revising the original deadlines established by the Court. (ECF

Nos. 49, 67).

       The discovery disputes at        hand    arose out of        RapidCourt's

objections to Plaintiff's discovery requests.                 On May 8, 2019,

Plaintiffs    served     RapidCourt    with     Plaintiffs'       First    Set     of

Interrogatories and First Set of Document Requests.                     On May 17,

2019, RapidCourt served its Initial Disclosures to the Plaintiffs.

RapidCourt amended its Initial Disclosures on July 26, 2019. See

Fed. R. Civ. P. {a)(1)(A) {outlining the requirements for initial

disclosures).        Following     several     meet    and   confer      sessions,

RapidCourt supplemented its interrogatory responses on July 14,

2019, June 21, 2019, July 3, 2019, and August 20, 2019.                    On June

20, 2019 and August 20, 2019, RapidCourt supplemented its responses

to Plaintiffs' First Set of Document Requests.

       On   May    31,     2019,   Plaintiffs      served    RapidCourt          with

Plaintiffs' Second Set of Interrogatories and Plaintiffs' Second

Set of Requests for Production, to which RapidCourt responded on

July   1, 2019.      The    parties   met and    conferred,       and   RapidCourt

supplemented its responses on August 20, 2019. (ECF No. 73-4).

       On   June   19,     2019,   Plaintiffs      served     RapidCourt         with

Plaintiffs' Third Set of Interrogatories and Third Set of Request

for    Production.       RapidCourt    responded      on   July   19,     2019    and

supplemented its responses to Plaintiffs' Request for Production

on August 20, 2019.          In addition, on June 18, 2019, Plaintiffs
made    a    Rule     34        Request     requesting            that      RapidCourt     permit

Plaintiffs' counsel and a proposed expert witness to access to

RapidCourt's        property in            order       to    inspect     and    copy     the    user

interface clients utilize to access court records, the computer

software and underlying source code, and to conduct a search of

Virginia records for Plaintiffs Spendlove and Cross. See ECF No.

73, Ex. 8 at 2-3.               The Parties met and conferred on Plaintiffs'

request, and RapidCourt responded to this request on August 20,

2019.       On August 30, 2019, Plaintiffs moved the Court to compel

Defendant RapidCourt to provide full and complete responses to

certain      discovery          requests         and    to    prohibit         RapidCourt       from

presenting evidence and witnesses not previously disclosed. PLS.'

MOT. TO COMPEL AND FOR RULE 37(c)(1) SANCTIONS (ECF No. 72) at 1.

                                       DISCUSSION


  A. Analysis of RapidCourt's Objections

  The       first    part       of   the    analysis         is   to     assess     RapidCourt's

objections      in    perspective           of    the       Plaintiffs'       arguments.         The

Plaintiffs make a number of arguments relating to RapidCourt's

alleged failures to provide full and complete responses to certain

discovery requests. Plaintiff's arguments can be distilled down to

five    main    issues,          which      are        discussed       in    turn    below:      (1)

RapidCourt's         use    of       general       form      objections         throughout       its

discovery      responses;            (2)   RapidCourt's           production        of   only    the

documents      that        it     deemed     as        relevant        and     responsive;       (3)
RapidCourt's determination of the scope of relevant jurisdictional

discovery; (4) Plaintiffs' requests to inspect RapidCourt's RCX

product    and   gain    access      to    RapidCourt's   database;   and   (5)

RapidCourt's     objections     to   the   Plaintiff's    class certification

discovery requests.

                 a. RapidCourt's Use of General Objections

       First, the Plaintiffs object to RapidCourt's use of "general

objections."^     A review of the record on this issue shows that, in

response to every interrogatory and document request, RapidCourt

makes what it calls "common specific objections," which include

objections for asserted relevance, overbreadth, and burden.

     Plaintiffs argue that these objections do not comply with the

Federal Rules of Civil Procedure, which require objections to be

stated with specificity.        RapidCourt responds by arguing that the

objections at issue are "common specific objections," not general

objections.       They   are,     says     RapidCourt,    instead   thoroughly

explained objections that apply to several specifically identified

discovery requests. See DEF.'S MEMO. IN OPPOSITION TO PLS.' MOT.

TO COMPEL AND FOR RULE 37(c)(1) SANCTIONS (ECF-No. 84) at 4.

       The analysis of the competing views begins with the governing

principle that the grounds for objecting must be "stated with



1 See PLS.
         ' MEM. IN SUPP. OF MOT. TO COMPEL AND FOR RULE 37(c)(1)
SANCTIONS (EOF No. 73) at 6-7; PLS.' REPLY BRIEF IN SUPP. OF THEIR
MOTI. TO COMPEL AND FOR RULE 37(c)(1) SANCTIONS (EOF No. 88) at 4-
6.
specificity. Any ground not stated in a timely objection is waived

unless the court, for good causes, excuses the failure." Fed. R.

Civ. P. 33(b)(4).   In addition, any objection to a request for

production of documents must be specifically stated, and the

producing party must permit inspection of the non-objectionable

part. Fed. R. Civ. P. 36(a)(5)-(6).

     The necessary corollary to these basic principles is that:

          [g]eneric, non-specific objections will not
          suffice when posed in response to reasonable
          Interrogatories. Objections to reasonable
          Interrogatories must be specific to each
          Interrogatory and explain or demonstrate
          precisely why or how the party is entitled to
          withhold from answering.

VICA Coal Co., Inc., v. Crosby, 212 F.R.D. 498, 503 (S.D.W. Va.

2003).

     That fundamental precept is rather widely accepted, albeit is

often stated somewhat differently.    For example, in Barb v. Brown's

Buick, Inc., No. l:09-cv-785, 2010 WL 446638, at *1 (E.D. Va. Feb.

2, 2010), the Court explained that Fed. R. Civ. P. 33 requires

objections to discovery requests (interrogatories) to be made with

specificity.   For that reason, this Court discourages the use of

"general objections." Id. In Mills v. E. Gulf Coal Prep. Co., 259

F.R.D. 118, 132 (S.D. W. Va. 2009), the principle was applied to

objections to document requests posited under Fed. R. Civ. P. 34,

holding that such "objections must be stated specifically, and

boilerplate objections regurgitating words and phrases from Rule
26 are completely unacceptable." Id.; see also Cappetta v. GC

Servs. Ltd., No. 3:08-cv-288, 2008 WL 5377934, at *3 (E.D. Va.

Dec. 24, 2008); Hanawha Azdel, Inc. v. C&D Zodiac, Inc., No, 6:12-

cv-00023, 2013 WL 3660562, at *5 (W.D. W. Va. July 11, 2013).

     The principle problems with general objections are that (1)

they reach so broadly that the requesting party cannot determine

what is being answered or responded to and what is not; and (2)

the generality obscures what the general objection is foreclosing

from discovery.   Thus, use of the general objection precludes

meaningful negotiation in the   meet and confer    process (which

appears to have happened here), and it allows the producing party

a degree of control over the discovery process not intended by the

federal discovery rules.

     Those problems are exacerbated where, as here, there is a

general objection on attorney-client and work-product privilege.

Here, RapidCourt said:

          RapidCourt objects to Request Nos. 3, 5, and
          7, 9, 10 to the extent that these Requests
          seek documents protected from disclosure by
          the attorney-client communication privilege
          and/or the attorney work product doctrine.

          ECF. No. 73, Ex. 3 at Common Specific Obj. 3.

Such an objection tells neither the Plaintiffs nor the Court what

is privileged or why it is asserted.

     Privilege claims must be raised by a timely filed, legally

sufficient privilege list. See Fed. R. Civ. P. 26(b)(5) (stating
that a party claiming a privilege must expressly make the claim

and describe the nature of the documents so as to enable other

parties to assess the claim); ECF No. 42, Ex. 1 at 3 ("If a party

objects to the production of documents on the grounds of attorney-

client privilege, attorney work product doctrine, or any other

privilege, the objecting party must provide the requesting party

with an inventory list of the documents to which objection is

made, . . .").

     Yet another example of the kind of problem created by general

objections is found in RapidCourt's general objection as to time

frame and proportionality.      It states:

          RapidCourt objects to Request Nos. 5 and 7 as
          seeking documents that are not relevant to the
          limited scope of permissible discovery and
          that are not proportional to the needs of the
          case because these Requests are not limited in
          temporal scope.

          ECF No. 73, Ex. 3 at Common Specific Obj. 2.

     The objection is insufficient to tee up either the temporal

question or the issue of proportionality.

     Having    reviewed   RapidCourt's       so-called     "common     specific

objections,"    the   Court   finds   that    all   of    them   are   general

objections and that they all are improper.               All of RapidCourt's

general objections will be overruled and stricken.

              1. RapidCourt's General Objections to Relevance

     In its "common specific objections," RapidCourt objects to
several discovery requests on the basis that the information sought

is not relevant to the case. See, e.g., ECF No. 73, Ex/ 2 at 4;

ECF No. 73, Ex. 3 at 2-3; ECF No. 73, Ex. 4 at 2; ECF No. 73, Ex.

5 at 2-3.    RapidCourt argues that the information sought "is not

relevant to Plaintiffs' contention that RapidCourt is subject to

specific personal jurisdiction in the Commonwealth of Virginia."

ECF No. 73, Ex. 2 at 3.           On another occasion. Rapid Court objects

to requests on the basis that the requests "are not relevant to

the   limited   scope   of    permissible      discovery and that are   not

proportional to the needs of the case because these Requests are

not limited in temporal scope." ECF No. 73, Ex. 3 at 3.           Plaintiffs

seek to overrule RapidCourt's General Objections to Relevance and

to compel full compliance.

      Fed. R. Civ. P. 26 governs the scope of discovery requests,

providing as follows:

            Parties may obtain discovery regarding any
            nonprivileged matter that is relevant to any
            party's   claim   or   defense—including   the
            existence,   description,   nature,   custody,
            condition, and location of any documents or
            other tangible things and the identity and
            location  of   persons  who  know  of  any
            discoverable matter. For good cause, the court
            may order discovery of any matter relevant to
            the subject matter involved in the action.
            Relevant information need not be admissible at
            the trial if the discovery appears reasonably
            calculated       to    lead   to   the   discovery   of
            admissible evidence.


      Fed. R. Civ. P. 26(b)(1). Relevance is broadly construed to
include "[a]ny matter that bears on, or that reasonably could lead

to other matter that could bear on, any issue that is or may be in

the case." Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 353

(1978) (citations omitted).   RapidCourt claims that its relevance

objections are not "general objections" but are rather thoroughly-

explained "common specific objections" that apply only to several

specifically   identified   discovery    requests.    However,   the

relevance objections are not specific.     For a relevance objection

to be adequate, it must be "plain enough and specific enough so

that the court can understand in what way the interrogatories [or

document requests] are alleged to be objectionable." Panola Land

Buyers Ass^n v. Shuman, 762 F.2d 1550, 1559 (11th Cir. 1985).

     RapidCourt's General Objections to Relevance are framed in

such general terms so as not to comply with the requirements of

Rules 26 and 33.   Having reviewed RapidCourt's so-called "common

specific objections" as to relevance and having concluded that

they are general objections to relevance that do not satisfy the

"plain and specific" requirement so well-outlined in Panola Land,

those objections are overruled.

      2. RapidCourt's Overbroad and Unduly Burdensome Objections

     Also, in its "common specific objections," RapidCourt objects

to several interrogatories and document requests as "overbroad and

unduly burdensome because these interrogatories are not limited in

temporal scope, and therefore they seek irrelevant information and


                                  10
also are not proportional to the needs of the case." ECF No. 73,

Ex. 2 at 3.      However, just as objections for relevance, "merely

stating   that   a    discovery       request    is   ^overbroad'    or   'unduly

burdensome' will not suffice to state a proper objection." Cappetta

V. GC Services Ltd., No. 3:08cv288, 2008 WL 5377934, at *3 (E.D.

Va. Dec. 24, 2008) (citing Josephs v. Harris Corp., 677 F.2d 985,

991 {3d Cir 1982)).        Under Fed. R. Civ. P. 26(b)(2)(C)(iii), the

Court is required to "limit the frequency or extent of discovery"

if "the burden or expense of the proposed discovery outweighs its

likely benefit, considering the needs of the case, the amount in

controversy, the parties' resources, the importance of the issues

at stake in the action, and the importance of the discovery in

resolving the issues." Fed. R. Civ. P. 26(b)(2)(C)(iii).                  However,

a party objecting to a discovery request as overly burdensome must

submit affidavits or other evidence demonstrating the nature and

extent of the asserted burden. Id. (citing Momah v. Albert Einstein

Med. Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996) (internal citations

omitted)).

     RapidCourt      has   provided      no     affidavit   or   other    evidence

indicating    why    any   of   the   Plaintiffs'     discovery     requests   are

overbroad or unduly burdensome.               Therefore, RapidCourt's general

objections as to the overbroad and unduly burdensome scope of

Plaintiffs' requests (interrogatories and document requests) are

overruled.




                                         11
                       3. RapidCourt's Privilege Objections

      Third,    within      its    "common        specific      objects,"     RapidCourt

objects to several of Plaintiffs' discovery requests on the basis

that "these Requests seek documents protected from disclosure by

the attorney-client communication privilege and/ or the attorney

work product doctrine." EOF No. 73, Ex. 3 at 3; EOF No. 73, Ex. 5

at 2.


        Fed.   R.   Civ.    P.    26(b)(5)        requires      that,   "when    a   party

withholds information otherwise discoverable by claiming that the

information is privileged" the party must "describe the nature of

the   documents, and        do    so    in   a   manner    that,   without      revealing

information     itself privileged or               protected,      will enable other

parties to assess the claim." Fed. R. Civ. P. 26(b)(5).                         It is not

enough that a party assert an attorney-client or work product

doctrine privilege. See, e.g., Westfield Ins. Co. v. Carpenter

Reclamation,        Inc.,   301        F.R.D.    235,     247   (S.D.    W.   Va.    2014)

("Westfield's assertion of ^attorney-client privilege and/ or the

word product doctrine' is too general and will not suffice.").

Parties seeking the protection of these privileges must submit

timely and adequate privilege logs.

        Here, RapidCourt has not provided any sort of privilege log

pertaining to the documents referred to in its "common specific

objections" nor has RapidCourt explained with specificity why the


                                             12
attorney-client      or     work-product         privileges      apply.        Thus,

RapidCourt's general objections as to work-product and attorney-

client privilege are overruled.

    b. RapidCourt's Production of Only Documents that It Deems
                                      Relevant


     Plaintiffs next assert that RapidCourt impermissibly narrowed

its responses to Plaintiff's discovery requests relevant to the

jurisdictional inquiry. PLS.' MEMO. IN SUPP. OF MOT. TO COMPEL AND

FOR RULE 37(c)(1) SANCTIONS (EOF No. 73) at 8.                     Specifically,

Plaintiffs   argue        that   RapidCourt       objected    to     Plaintiffs'

Interrogatory Numbers 1-5 because "they seek information that is

not relevant to Plaintiffs' contention that RapidCourt is subject

to specific personal jurisdiction in the Commonwealth of Virginia"

is impermissible. ECF No. 73, EX. 2 at 3.            Plaintiffs contend that

this response is unacceptable because it qualifies Plaintiffs'

document   production      requests as only producing         documents that

RapidCourt   considers       relevant      and   thus   limits      RapidCourt's

responses to only "information and documents" specifically related

to the named Plaintiffs.


     Fed. R. Civ. P. 26(b)(1) provides that "[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case, . . . Information within this scope of discovery need not be

admissible   in   evidence       to   be     discoverable."    Fed.       R.    Civ.




                                        13
P.26(b)(l).       Relevancy   is    broadly    construed    to    include     any

information if there is "any possibility" it may be relevant to

any claim or defense. See, e.g., Johnson v. Kraft Foods, 236 F.R.D.

535, 541 {D. Kan. 2006).        When discovery sought appears relevant

on its face, "the party resisting the discovery has the burden to

establish that the requested discovery does not come within the

scope of relevance, . . . or is of such marginal relevant that the

potential harm occasioned by discovery would outweigh the ordinary

presumption in favor of broad disclosure." Id.

      For reasons previously stated, it is improper for RapidCourt

to   unilaterally    withhold      information   or     documents      that   are

responsive to a discovery request by stating that "all relevant,

non-privileged" responsive         information    will     be    produced.    See

Kraftfoods, 236 F.R.D. at 541. As explained in Kraft:

          In response to many of Defendant's requests
          for production and interrogatories, Plaintiff
          asserts that he has produced, or will produce,
          'relevant,     non-privileged'      responsive
          documents.    Defendants argue use of this
          language implicitly challenges the relevancy
          of the request and such a challenge is
           procedurally improper.          The Court agrees.

           In other words, a party may not unilaterally
           withhold    information     or   documents    that    are
           responsive to a discovery request aby stating
           that       'all      relevant,        non-privileged'
           responsive information or documents have been,
           or will be, produced. If a party intends to
           withhold information or documents responsive
           to a discovery request based on lack of
           relevancy, an objection based on lack of
           relevancy must be lodged in the responsive


                                      14
              pleading.

Johnson v. Kraft Foods N. Am., Inc., 236 F.R.D. 535, 541 (D, Kan.

2006); see also Alexander v.                             No. CIV. 96-2123, 1997 WL

1106579, at *1 (D.D.C. Dec. 22, 1997).

       Hence, RapidCourt's objection is overruled.                       By asserting an

improper objection, RapidCourt has spent its ammunition on the

relevance ground wastefully. It now must pay the price and provide

the requested discovery.

     c. RapidCourt's        Definition       of    the    Scope    of     Jurisdictional
       Discovery

     Plaintiffs next assert that RapidCourt's interpretation of what

information is relevant to the jurisdictional analysis is legally

erroneous because it is too too narrow. PLS.' MEMO. IN SUPP. OF


MOT. TO COMPEL AND FOR RULE 37(c)(1) SANCTIONS (ECF No. 73) at 9.

Specifically, Plaintiff asserts that RapidCourt has either refused

to    answer       or   has    qualified      its    responses        based    upon      its

interpretation of the scope of specific jurisdiction. See ECF No.

73, Ex. 2.         That issue has been fully briefed.              For the most part,

Plaintiffs are correct in their interpretation of what constitutes

relevant jurisdictional discovery.

       The Due Process Clause of the Fourteenth Amendment limits the

power    of    a    State     to    assert   jurisdiction         over    a   nonresident

defendant.         Pennoyer    v.    Neff,   95    U.S.   714     (1878).      A   State's

judicial      power     over       persons   not    within      its     borders    can    be




                                             15
undertaken by two approaches: by finding specific jurisdiction

based on the conduct connected to the suit or by a finding of

general jurisdiction. See Helicopteros Nacionales de Colombia,

S.A. V. Hall, 466 U.S. 408. 414 (1984). As the Fourth Circuit

articulated:


          [i]f the defendant's contacts with the State
          are    also   the   basis    for   the   suit,   those
          contacts may establish specific jurisdiction.
          In determining specific jurisdiction, we
          consider (1) the extent to which the defendant
          ^purposefully availed' itself of the privilege
          of conducting activities in the State; (2)
          whether the plaintiffs' claims arise out of
           those activities directed at the date; and (3)
           whether the exercise of personal jurisdiction
           would be constitutionally ^reasonable.'

ALS Scan, Inc. v. Digital Service Consultants, Inc., 293 F.3d 707,

712 (4th Cir. 2002).

     RapidCourt takes the position that the second element of the

three-part test, whether the plaintiffs' claims arise out of those

activities directed at the state, "renders relevant only those

documents and information relating to contacts with Virginia that

form the ^basis of Plaintiffs' specific claims.              However, that

position is both unreasonable and is at odds with applicable

decisions.     Plaintiffs are entitled to discovery on each of the

three   elements   articulated   in    the   three-part    test.   As   the




2 See DEF.'S MEMO. IN OPP'N TO PLS.' MOT. TO COMPEL AND FOR RULE
37(c)(1) SANCTIONS (EOF No. 84) at 7.



                                      16
Plaintiffs correctly point out, the cases cited by RapidCourt speak

to the merits of what is determinative in a specific jurisdiction

inquiry,   not    to     what        is    relevant for              purposes    of   specific

jurisdiction     discovery.^               Contrary          to    RapidCourt's       position.

Plaintiffs are entitled to discovery related to the first element

of   the   ALS   Scan     test,           the    extent       to     which     the    defendant

purposefully     availed        itself          of     the    privilege        of    conducting

activities in the State.


      While    there     is     no        clear       formula       for   determining      what

constitutes      "purposeful          availment",             the     Fourth    Circuit     has

provided a number of factors to be considered, including:

              whether    the    defendant             maintains       offices    or
            agents in the forum state; whether the
            defendant owns property in the forum state;
              whether    the    defendant         reached into the forum
            state to solicit or initiate business; whether
            the   defendant   deliberately    engaged   in
            significant or long-term business activities
            in the forum state; whether the parties
            contractually agreed that the law of the forum
            state would govern disputes; whether the
            defendant made in-person contact with the
              resident    of     the       forum       in    the     forum   state
              regarding        the        business         relationship;        the
              nature, quality and extent of the parties'
              communications  about  the business   being
              transacted; and whether the performance of
              contractual       duties          was   to     occur    within    the
              forum.


Consulting Engineers Corp. v. Geometric Ltd., 561 F.3d 272, 278



3      DEF.'S MEMO. IN OPP'N TO PLS.' MOT. TO COMPEL AND FOR RULE
37(c)(1) SANCTIONS (EOF No. 84) at 7-11; PI.'s RPLS.' REPLY BR. at
5.



                                                 17
(4th    Cir.   2009);      see    also   Reynolds        Foil,      Inc.   v.    Pai,    No.

3:09cv657,     2010   WL     1225620,    at       *3   (E.D.   Va.    Mar.    25,     2010);

Gillison v. Lead Express, Inc., No. 3:16cv41, 2018 WL 6537151, at

*5 n.l9 (E.D. Va. Dec. 12, 2018).                 These decisions teach that the

Plaintiffs     are entitled to        discoverable           information     relevant to


whether RapidCourt solicited customers in Virginia, held contracts

with Virginia business for the purpose of obtaining or transmitting

records to customers, or accessed or transmitted Virginia records

to third parties.       Indeed, the Plaintiffs are entitled to discovery

about    every    factor         described        in   Geometric.            RapidCourt's

objections     to the discovery requests at issue                      are   based      on a

strained   and    untenable       view   of   the      ALS   Scan    test.      For   these

reasons, RapidCourt's objections based on that view are overruled.

RapidCourt must fully respond to Plaintiffs' discovery requests to

include information responsive to jurisdictional discovery. See

ECF No. 73, Ex. 2 at 4-16 (ROGs 1, 2, 3, 4, 5, 8); ECF No. 73, Ex.

3 at 4-12 (RFPs 4-7, 9-10, 12-14).

        d. Inspection of RapidCourt's RCX and Database Products

       Plaintiffs     also    served     a    request        for    inspection      seeking

access to:       (1) RapidCourt's software that runs its RCX system;

and (2) RapidCourt's database product. See ECF No. 73, Ex. 8; ECF

No. 73, Ex. 9 (RFP 22). The RCX system and RapidCourt's database

represent separate services offered by RapidCourt and will each be

discussed in turn below.



                                             18
                      1. Access to RapidCourt's RCX Product

       First, Plaintiffs requested that RapidCourt allow an expert

to have access to:           (1) RapidCourt's user interface that access

court records for consumers with Virginia addresses; (2) a complete

set of screenshots for all screens in the user interface; (3) the

complete    software,        including     source    code,    that    operates     the

system;     and    (4)   login   credentials        for    purposes     of   allowing

Plaintiffs' expert to access these technologies as a user, and

then   to   conduct      a   search   of   Virginia       records for    plaintiffs

Spendlove    and    Cross.     See    ECF No.73, Ex. 8.          In     response    to

Plaintiffs' request, RapidCourt agreed through e-mail to work with

the Plaintiffs to allow their expert to conduct a sample search

"for    Virginia     court     records     by   using      RapidCourt's      RCXpress

technology, as would a customer of RapidCourt." See ECF No. 73,

Ex. 9 (detailing the July 18, 2019 e-mail from RapidCourt's counsel

to   Plaintiff's     counsel).        Nevertheless,        Plaintiffs    argue   that

RapidCourt's offer only provides them with "minimal insight in to

the kinds of records that users see when they use Defendant's

system, . . ." S^ PLS.' MEMO. IN SUPP. OF MOT. TO COMPEL AND RULE

37(c)(1) SANCTIONS (ECF No. 73) at 16-18.

       As previously stated, the Federal Rules provide for liberal

discovery.        "Parties may obtain discovery regarding any matter,

not privileged, that is relevant to the claim or defense of any

party." Fed. R. Civ. P. 26(b)(1). In interpreting this provision,


                                           19
courts have required consumer reporting agencies to produce source

code   and/     or    algorithm      information    demonstrating       how   their

software works when relevant to the litigation at issue. See, e.g..

Fair Isaac Corp. v. Equifax, Inc., No. 06-4112 ADM/JSM, 2007 WL

2791168, at *5 (finding that "Fair Isaac's need for the algorithm

information to litigate its misappropriation and contract claims

outweighs the harm to Defendants under the terms of an appropriate

protective order").

       RapidCourt has described the technology it uses to facilitate

access to public record information, or the RCX System, as "direct

to source technology."^           RapidCourt states that, "To the extent

Checkr may have utilized the RapidCourt technology to access public

records data relating to Owen Spendlove, Jacob Cross, or any other

putative class member, Checkr would have done so through electronic

transmission     with    the   use    of   the   RapidCourt   direct    to    source

technology, which technology is hosted on RapidCourt's secure,

non-public server in North Carolina." Id.               RapidCourt also admits

that    the    "Plaintiffs     justifiably       seek   information      regarding

RapidCourt's RCX technology, as that is the product used to access

Plaintiffs' information at issue in the case." Id.

       Under    ALS    Scan    and    Geometric,     the   reach   of     relevant

jurisdictional discovery includes, among other things, information



^ MEMO. OF LAW IN SUPP. OF DEF.'S MOT. TO DISMISS (EOF No. 16) at
5.



                                           20
relevant    to     whether       the    defendant       deliberately          engaged   in

significant or long-term business activities in the forum state;

the nature, quality and extent of the parties' communications about

the   business being transacted; and                whether the         performance     of

contractual      duties    was    to    occur     within   the    forum.       Consulting

Engineers Corp. v. Geometric Ltd., 561 F.3d 272, 278 (4th Cir.

2009).     The RCX product allows RapidCourt's subscribers to gain

access to courthouse website portals and to access information on

their websites in real time.             Based on the information provided by

the RapidCourt about the RCX Technology, the precise mechanics of

how the RCX technology searches and accesses public records in

Virginia,    how   it     stores       the   records,    and     how    the    technology

presents the records to its clients all are directly relevant to

ascertaining the nature and extent of RapidCourt's contacts with

the state of Virginia as they pertain to personal jurisdiction.

It is therefore necessary for Plaintiffs to determine precisely

how the RCX Technology at issue works and fits into the underlying

claims.     The Plaintiffs will be permitted to thoroughly examine

the RCX Technology.          This will include allowing the Plaintiffs'

expert access to the interface clients use to access court records

for consumers with Virginia addresses, screenshots within the user

interface, source code for the technology, and login credentials

allowing Plaintiffs access to a user for an extended period of

time.      Counsel   will    be    required       to    confer    and    to    submit   an



                                             21
appropriate Order providing the details for that access and for

protection of RapidCourt's information.

                         2. Access to RapidCourt's Database

      The Plaintiffs also request access to RapidCourt's database.

EOF   No.   73,    Ex.    9.     According           to   RapidCourt,       it   maintains,

separately from its           RCX    product, a           database    containing        public

records information.           RapidCourt's subscribers have the options of

choosing    whether      to    conduct      a    search     related    to    the   database

entirely separate from their search using the RCX technology.

      Plaintiffs    claim      that access            tO' the   information      within the


database    is    necessary      to       find       information     relevant      to   class

certification,      as    well      as    information       related     to   RapidCourt's

contacts within Virginia.             The record made by Plaintiffs show that

the information within the database contains information directly

relevant to whether RapidCourt                  purposefully availed itself of the

privilege of conducting activities in Virginia.                         Plaintiffs have

provided evidence that RapidCourt sold information from one of its

databases regarding           Plaintiff Spendlove on               March 1, 2016 to a

third-party.      Thus, even if Checkr did not perform a search of the

database as it pertains Plaintiffs Cross and Spendlove, it appears,

based on the information                 provided by the Plaintiffs, that the

database contains information relating to Plaintiffs Cross and

Spendlove, as well as information regarding other putative class

members.    If, as appears to be the case, the database contains



                                                22
public records from Virginia that are sold to third parties, the

database      will     likely        contain          information        relevant        to

jurisdictional       issues,    namely          the    extent     of     the      business

RapidCourt conducts in Virginia.                Therefore, the Court will allow

the Plaintiffs' expert to examine the database and the Plaintiffs

to conduct a deposition under Fed. R. Civ. P. 30(b)(6) to determine

how the database is used by RapidCourt's clients and to determine

how use of the database pertains to the underlying claims in the

case.



   e. RapidCourt's Objections to the Class Certification Requests

  Last,     the   Plaintiffs     alleged        that        RapidCourt      has   withheld

discoverable      information        and   documentation         relevant         to   class


certification, specifically information relating to: (a) putative

class members; (b) RapidCourt's designation as a credit reporting

agency; and (c) the identity of, and communications with, third-

party vendors.

        Rule 26(b)(1) allows parties to "'obtain discovery regarding

any nonprivileged matter that is relevant to any party's claim or

defense and proportional to the needs to the case, . . " Fed. R.

Civ. P. 26(b)(1). Once the moving party has established that the

information       requested     is     within         the     scope    of    permissible

discovery, the burden shifts "to the opposing party to specify how

the discovery request is irrelevant, overly broad, burdensome, or

oppressive."      Khalilpour v. CELLCO P'ship, No. C 09-02712, 2010 WL


                                           23
1267749, at *3 (N.D. Cal. Apr. 1, 2010); see also Oppenheimer Fund,

Inc. V. Sanders, 437 U.S. 340, 353 n.l7 (1978). Furthermore, the

decision of whether "to permit discovery of contact information

for putative class members prior to conditional certification of

a case lies within the discretion of the district court." Pontones


V. San Jose Restaurant, No. 5:18cv219-D, 2019 WL 1548897, at *2

(E.D.N.C. Apr. 9, 2019). And, courts are likely to "permit pre-

certification     discovery     if    it       would   substantiate     the    class

allegations." Reed v. 1-800 Contacts, Inc., No. 12cv2359-JM (BGS),

2013     WL    12092055,   at        *2    (S.D.       Cal.     Mar.    8,     2013)

(citing Vallabharpurapu v. Burger King Corp., 276 F.R.D. 611, 615

(N.D. Cal. 2011)).

                     1. Reguesbs for Production 22 and 23

       Plaintiff's Request for Production 22 and 23 both request

information regarding putative class member information.

       Request for Production Number 22 requests "all documents that

reflect or provide the information necessary to determine the names

and identities of each putative class member" while Request for

Production Number 23 requests "all documents referring to the

amount    of     payment   made       to       any     independent     contractor,

subcontractor, vendor, or related entity that provided you with

any    information   regarding       the   Plaintiffs         and   putative   class

members."      RapidCourt objects to these requests on the basis that

the Plaintiffs are requesting class member information when no



                                          24
class has yet to be certified. Unlike the information sought in

Pontones    v.     San   Jose     Restaurant,      which      the   court   found    as

irrelevant    to    class   certification,         the     information      sought   in

Requests 22        and 23 are relevant to identifying putative class

members. 2019 WL 1548897, at *2 (E.D.N.C. Apr. 9, 2019). The fact

that a discovery request seeks information related to a class that

has   not   been    certified      is   not   by   itself      sufficient    to   deny

production.

      In response to Request for Production Number 22, RapidCourt

must provide a list of the names and identities of all potential

class members.       In response to Request for Production Number 23,

RapidCourt must identify any of its customers that have information

pertinent to the identity of the class members and provide the

identity of its independent contractors and subcontractors that

have information related to Plaintiff Cross and Spendlove and the

putative class members.

             2. Requests for Production 28, 29, 30, 31, and 41

      Request for Production 28 requests "all documents evaluating

whether you are subject to the requirements of the Fair Credit

Reporting    Act." ECF      No.    73, Ex.    5 at       7.   RapidCourt objected,

asserting relevance, proportionality, and overbreadth. However,

RapidCourt's objections are overruled.                   In a class action under

the FCRA, documents relating to whether RapidCourt is subject to

the FCRA are clearly relevant and discoverable.                      RapidCourt has



                                         25
not     established         that     this     request         is     overly        broad       or

disproportional.

        Requests      for   Production      29,    30,       31,   and     37    all   request

information about RapidCourt's vendors, customers, end-users, and

other sources of public record information. ECF No. 73, Ex. 5 at

8,    9,   12.   RapidCourt objects           to   these        discovery        requests      as

irrelevant       and    not      proportional      to     the      needs    of     the    case.

Objections       to    Request      for   Production         28,   29,     30    and     31   are

overruled because they seek information that is clearly relevant

to class certification and to the common issues of fact and law


asserted in the Complaint.            The requests for production are clearly

relevant and directed to securing discoverable information, but,

as RapidCourt says, the requests are broad.                          However, RapidCourt

has not met its burden to demonstrate that the Requests create an

undue burden.          Nor has RapidCourt explained its proportionality

argument.

        Request 41 requests "all policy manuals, procedure manuals or

other      documents,       which    address       your      policies,          practices     or

procedures designed to assure the maximum possible accuracy of the

consumer reports you sell." ECF No. 73, Ex. 5 at 41. The objection

is also overruled because the request is clearly relevant to class

certification         and   to   common     issues      of    fact    and   law     that      are

asserted in the Complaint.

     C. Analysis on Plaintiffs' Request for Sanctions



                                             26
  The Plaintiffs request that the Court grant relief under Fed.

R. Civ. P. 37 by prohibiting RapidCourt from using in any future

motion or at trial evidence to counter: (1) Plaintiff's arguments

that RapidCourt and its related entities are one cohesive entity;

(2) any witness or document in support of RapidCourt's argument

that it is inconvenient to litigate in Virginia; (3) any evidence

that RapidCourt does not collect Virginia records through third-

parties; (4) any evidence that RapidCourt     has   FCRA   compliance

procedures in place; and (5) any evidence or argument that accuracy

is an individualized question.

     The Plaintiffs motion for sanctions was filed pursuant to

Fed. R. Civ. P. 37(c)(1) which provides as follows:

          Failure to Disclose or Supplement. If a party
          fails to provide information or identify a
          witness as required by Rule 26(a) or (e), the
          party is not allowed to use that information
          or witness to supply evidence on a motion, at
          a hearing, or at a trial, unless the failure
          was substantially justified or is harmless. In
          addition to or instead of this sanction, the
          court,  on   motion  and  after   giving  an
          opportunity to be heard:

               (A) may order payment of the reasonable
               expenses,  including   attorney's fees,
               caused by the failure;

               (B) may inform the jury of the party's
               failure; and

               (C)   may   impose  other   appropriate
               sanctions, including any of the orders
               listed in Rule 37(b)(2)(A)(i)—(vi).

Fed. R. Civ. P. 37(c) (1).



                                 27
     The substance of the Plaintiffs' motion to compel is that

RapidCourt did not adequately respond to discovery requests and

that RapidCourt's objections were improper, not that RapidCourt

violated Rule 26(a) or Rule 26(e) which are focused on disclosures

that are to be made, not on discovery requests.    Therefore, the

invocation of Rule 37(c)(1) is not appropriate.    The motion for

sanctions will be denied.



                            CONCLUSION


     For the reasons stated above, PLAINTIFF'S MOTION TO COMPEL

AND FOR RULE 37(c)(1) SANCTIONS (ECF No. 72) will be granted in

part and denied in part.




                                             /s/
                              Robert E. Payne
                              Senior United States District Judge


Richmond, Virginia
Date: December       2019




                               28
